Title: To George Washington from Captain Samuel Booker et al., 22 August 1779
From: Booker, Samuel
To: Washington, George


        
          Fort Mongomery [N.Y.] Augt 22d 1779
        
        Your Excellen[c]yes Memoriallists truly Sensible of the Extraordinary hardships to which they are Expos’d from being orderd in

December last from Middlebrook by the Commanding officers of thier Respective Regemts on command to Virga, with the troops Reinlisted in persuanece of your Excellencies orders, are compel’d hereby to present to your Excellencyes Consideration a true State of facts Vez, Several of your Excellencyes memoriallists consist of Subalterns whose pay is inconsiderable perticularly in the deprecated Situation of our currency, and the Exorbitant Expences that must necesarily arise from Such duty, Your Excellencies memoriallists aprehensive that they were Entitled to the benefit of a Certain Resolution of Congress, wherein is an allowance of three dollars $r day have made frequent aplication to the auditors office for the purpose of Settlement without Success, We are therefore obligd altho: with greatest Reluctency to appeal to your Excellency for Redress, assuring your Excellency two years pay would not Reimburse Some of us in the necesary Expenditures arising from about the twentieth of Decembr untill the latter End of april last which was the time of our Return, we Your Excellencies memoriallists therefore humbly Submit our Case to your consideration with full assurance that we can not pass unnotic’d, as the propriety of our Claim is so Evidently obvious.
        
          Saml Booker Capt. 11th V. RtJohn Crittenden Lieut. 11th V. RtThomas Fox Lt 6th V. R.James Williams Capte 6th V. Regm.Nathan Lamme Capt. 6th V. RgtDavid Williams Lieut. 7th Virga Regt
        
      